Title: [February 1783]
From: Adams, John Quincy
To: 



      February 1783. 1st. Saturday.
      
      
       This morning Mr. Schiebe left this place to go to Marstrand where he intends to stay some days.
      
      

      2d. Sunday.
      
      
       I dined this day at Mr. Erskine’s the English Consul: in the evening I went to the play. Supped at Baron Patrick Ahlströmmer’s.
      
      

      3d. Monday.
      
      
       I spent the evening and supped with a numerous company at counseller Arvidson’s.
      
       

      6th. Thursd.
      
      
       Dined this day with a great deal of Company at Baron Claes Ahlströmmers; in the evening I went to the play and afterwards I return’d again to Baron Ahlströmmers where I supp’d.
      
      

      8th. Saturday.
      
      
       This forenoon Mr. Schiebe arrived here from Marstrand, we decided to set out next Tuesday for Copenhagen.
      
      

      10th.–11th. Monday–Tuesday.
      
      
       Last evening at about 10 o’clock I went to a Mascarade Ball which we had in Town. As it was but the second that has ever been given in this place it was not very brilliant And the masks were almost all the same; the men dressed in sailors, and the women in Country girls almost universally, but it was very well for a beginning. I stay’d there till about 4. o’clock this morning, when I return’d to my Lodgings threw myself upon a bed and slept till about 7. o’clock then pack’d up my trunks, and set away from Gottenburg with Mr. Schiebe at about half past 8. We arrived at Kungsbacka which is 3 1/2. Swed: miles. from Gottenburg, at about 5. o’clock. P.M. We cannot go any further this night on account of the weather and roads which are very bad as within these three weeks there has been nothing but a continual rain. The winter in this part of Sweden is not agreable, as it is either extremely cold or else it rains continually.
      
      
       
        
   
   Editorially supplied here and below; words are obscured in MS owing to some water damage.


       
      
      

      12th. Wednesd.
      
      
       We came this day as far as Warberg Varberg which is about 6. miles Swed: from Kungsbacka. The roads are so terrible bad that we shall not be able to go at all, the nights. The weather has been pretty good all day, but very cold.
      
      

      13th. Thursd.
      
      
       We rose this morning at about 7. o’clock and left Warberg, we rode till about Nine o’clock this evening when we arrived at Halmstad. The distance is about 7. Swed: miles. The roads are extremely bad all the way.
      
       

      14th. Friday.
      
      
       After having rode this day about 8. miles Swedish, we arrived at about 9. o’clock, P.M. At Helsingborg Hälsingborg which is the last town in Sweden.
      
      

      15th. Saturd.
      
      
       Having left Helsingborg this morning at about 10’ o’clock, we pass’d the Sound and at about 11. we arriv’d at Elseneur Helsingör which is the first Danish town. We stay’d there about 2 hours to refresh ourselves and have our trunks examined and set out from there at about 1’ o’clock afternoon, and arrived at Copenhagen at about 7. o’clock. Copenhagen is distant from Elseneur 5 German Miles; we took up our lodgings at Vassal’s in the Strand, and I found here the Count, who has already been here a fort’night, and who has engaged a place in a Vessel, which is to sail next Tuesday for Kiel. As I have nothing of any consequence to do here and as there is nothing very extraordinary to be seen here, I believe I shall go at the same time if there is any more Place in the Vessel.
      
      

      16th.
      
      
       This morning I went with the Count and Mr. Schiebe to see the royal Cabinet of curiosities which is vast; but not much in order; there are some very curious things in it; but there are others which are not worth looking at. There are two pieces of silver just as they came out of the mines in Norway, one of which is worth 5,000 Rxdallers, Danish and the other about 3,000. One would think seeing such enormous masses that the mines are very rich and that money is plenty, but it is quite the contrary, there is not scarce any specie in Copenhagen, all goes by bank bills, which are falling, and depreciating because they cannot be realized: if you carry one of these bills to the bank; suppose it to be a bill of 100. Rxdallers you will receive 10 Rxdallers Specie and all the rest in smaller bills.
      
      

      17th. Mond.
      
      
       This forenoon We went to see a Gentleman who has a Cabinet of Curiosities, in Painting, sea shells and insects. His Cabinet is pretty well furnish’d but not entirely in order. In the evening we all went to the play but stay’d there only a few minutes because it was so full. The King goes almost every Night to the play, but was not there this evening because the Prince Frederick’s consort is unwell, and the King never stirs out of the Palace without having Prince Frederick, with him.
      
      
       
        
   
   Christian VII (1749–1808) became progressively more insane during his reign, and in 1784 his son, Prince Frederick (1768–1839), was made regent until his father’s death, when he assumed the throne as Frederick VI. The Prince Frederick mentioned here is Christian’s half-brother (1753–1805), who married Sophia Frederica of Mecklenburg-Schwerin in 1774 (La grande encyclopédic: inventaire raisonné des sciences, des lettres et des arts, 31 vols., Paris, [1886–1902]; Almanach royal, 1784Almanach royal, année M.DCCLXXVHI [8cc.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date.).


       
      
      

      18th. Tuesd.
      
      
       Mr. Schiebe and I have engaged places in the vessel that is to sail for Kiel but the wind is contrary at present. This day I went and carried a letter of Introduction I had for Mr. Soeren Lycke a merchant of this town. I walk’d about the town in the afternoon with Count Greco. In the evening we went to a Coffee House.
      
      

      19th. Wednesd.
      
      
       This forenoon Mr. Heiliger; a Gentleman from the Danish West India’s, and who has liv’d in America some time, came to see me. The wind continues still bad.
      
      
       
        
   
   John Heyliger (sometimes Hyleger or Heiliger), a member of a trading and planting family from St. Croix with New York connections; JQA later recalled that he “was under many obligations” to Heyliger during his three-week stay in Copenhagen (entry for 10 Aug. 1785, below; NYHS, Colls., 14 [1905]:270.)


       
      
      

      20th. Thurd.
      
      
       This forenoon I went and pay’d a visit to Mr. Heiliger, who invited me to dine with him at a Club of which he is member; he invited at the same time Mr. Schiebe. We accepted his invitation. After dinner we left him, and return’d in the evening to sup with him at his own house.
      
      

      22d. Saturday.
      
      
       We dined this day with a numerous company at Mr. Lycke’s. In the evening I went to the play and had there an occasion of seeing the King, and Prince royal. As I was in Company with a gentleman of the town I ask’d him some question about the King and royal Family; he did not say much about the King but when I spoke of the Prince royal ah! says he, “nôtre Jeune prince a beaucoup d’esprit.” As for the King he is neither remarkable for his wit nor for his understanding, and the people all over the City make no scruple to say it publicly.
      
      

      23d. Sunday.
      
      
       This afternoon I went and paid a visit to the Baron de la Houze the French Minister here; he offer’d to send any letter I should write to my Father with his Dispatches to Mr. De Vergennes.
      
      
       
        
   
   Matthieu de Basquiat, Baron de la Houze, French minister plenipotentiary to Denmark, 1779–1792 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 112).


       
       
        
   
   Charles Gravier, Comte de Vergennes, minister of foreign affairs during the American Revolution.


       
      
      

      24th. Mond.
      
      
       This morning I went to pay a visit to the Baron de la Houze. When I return’d to the Hotel at about 12 o’clock I found the Count and Mr. Schiebe packing up, as the Captain has sent word that the wind is Good and that he intends to set sail this afternoon. (8. o’clock P.M.) We dined at about twelve o’clock and came on board soon after dinner. Since we are on board the wind has chang’d and is at present contrary but we hope it will become favourable in the night.
      
      

      25th.
      
      
       The wind continued bad all day. In the afternoon the Count went on shore.
      
      

      26th.
      
      
       The Count came on board to take us on shore with him so we left our trunks on board and having told the Captain to let us know when the wind became favourable, we return’d on shore.
      
      

      Februarius. 1783.
      
      
       11. Depart de Gottenbourg a 8. heures du matin. Nous arrivames á Copenhague le 15. à 8 heures du soir.
      
      
      
       
        
   
   Times of departure and arrival vary slightly from the main entries (above).


        
   
   JQA’s return to The Hague from Copenhagen, sketchily presented in this and the following two entries in his Diary, was marked with numerous delays, which characterized his entire journey from St. Petersburg. Arriving in the Danish capital on 15 Feb., he decided to go to Kiel by boat to avoid bad roads and an expensive fare. But after he had waited for nearly three weeks for a good wind, the harbor froze up and he was obliged to go to Hamburg by land. Arriving there on or about 10 March, he stayed for nearly a month before traveling to Bremen, where he remained four days before continuing his journey to Amsterdam. During his stay in the two German cities, he studied the commercial life and concluded that Hamburg would “carry on hereafter a great deal of Trade with America.” JQA arrived in Amsterdam on 15 April and settled in The Hague at his father’s residence, the Hôtel des Etats Unis, on 21 April (JQA to JA, 20 Feb., 12 March; JQA to AA, 23 July, all in Adams Papers; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:ix–x).


       
      
     